DETAILED ACTION
This Non-Final Office action is in response to the claims filed on 3/9/2021.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muneyuki et al. (JP 2007092731).

As to claim 1 Muneyuki discloses a method for restarting an engine, comprising: responsive to a request for engine restart during an engine idle-stop; adjusting a spark ignition timing based on an estimation of a fuel-air equivalence ratio in a cylinder and an estimation of a cylinder turbulence (Page 9 of 33 Paragraph 2).

As to claim 2 Muneyuki discloses the method of claim 1, wherein adjusting the spark ignition timing includes sparking the cylinder during a power stroke (the power stroke is the expansion stroke) of the cylinder (Page 9 of 33 Paragraph 2).

As to claim 3 Muneyuki discloses the method of claim 1, wherein adjusting the spark ignition timing based on the estimation of the fuel-air equivalence ratio and the estimation of the cylinder turbulence includes inputting data from sensors to update the estimations of the fuel-air equivalence ratio and the cylinder turbulence, wherein the data includes one or more of an engine temperature, a barometric pressure, a fuel rail pressure, an air-to-fuel ratio, an engine position, an injector orientation, and a number of fuel injections (Page 11 discloses all the sensor inputs including temperature and pressure). 

As to claim 4 Muneyuki discloses the method of claim 3, wherein adjusting the spark ignition timing based on the estimation of the fuel-air equivalence ratio and the estimation of the cylinder turbulence further includes generating a time trace of the fuel-air equivalence ratio and a time trace of the cylinder turbulence subsequent to a fuel injection event.  (disclosed in the 3rd paragraph of page 9 the time is 0.03 seconds after injection during the expansion stroke)

As to claim 5 Muneyuki discloses the method of claim 4, wherein generating the time trace of the fuel-air equivalence ratio includes estimating a change in the fuel-air equivalence ratio at a spark plug of the cylinder with time following the fuel injection event. (disclosed in the 3rd paragraph of page 9 the time is 0.03 seconds after injection during the expansion stroke)

As to claim 6 Muneyuki discloses the method of claim 5, wherein generating the time trace of the cylinder turbulence includes estimating a change in turbulence within the cylinder with time. (disclosed in the same paragraph 9 that the best turbulence is after injection in the expansion stroke)

As to claim 7 Muneyuki discloses the method of claim 4, wherein the fuel injection event occurs after a top dead center position of a piston of the cylinder during an expansion stroke of the cylinder. (See page 9 paragraph 3)

As to claim 8 Muneyuki discloses the method of claim 1, wherein adjusting the spark ignition timing includes initiating spark at the cylinder when the fuel-air equivalence ratio is rich and the cylinder turbulence is high. (that 0.03 seconds after the injection).

As to claim 9 Muneyuki discloses a method for an engine restart event, comprising: responsive to detection of a low urgency request for engine restart; inputting data from a plurality of sensors; outputting an estimated fuel-air equivalence ratio and an estimated cylinder turbulence based on the data from the plurality of sensors; initiating spark at one or more cylinders positioned at a power stroke based on the estimated fuel-air equivalence ratio at a spark plug of each of the one or more cylinders and the estimated cylinder turbulence; and responsive to engine speed reaching a threshold speed, adjusting a timing of spark initiation at the one or more cylinders to a nominal timing. (page 9 paragraph 3) 
discloses during the restart event processing the sensors and starting according to the turbulence.

As to claim 10 Muneyuki discloses the method of claim 9, wherein initiating spark at the one or more cylinders includes sparking at least one cylinder identified to be positioned at a power stroke. (page 9 paragraph) 
The restart cylinder in this patent is in the power/expansion stroke

As to claim 12 Muneyuki discloses the method of claim 9, wherein outputting the estimated fuel-air equivalence ratio includes outputting the estimated fuel-air equivalence ratio as a change in the estimated fuel-air equivalence ratio with time at the spark plug of each of the one or more cylinders. (the outputted air fuel ratio is estimated because it may be measured but it is not a perfect measurement it may be off a small amount making it an estimate)

As to claim 13 Muneyuki discloses the method of claim 9, wherein outputting the estimated cylinder turbulence include outputting the estimated cylinder turbulence as a change in the estimated cylinder turbulence with time at each of the one or more cylinders. (the output is estimated with time and determined to be best 0.03 seconds after fuel injection)

As to claim 14 Muneyuki discloses the method of claim 9, wherein initiating spark at the one or more cylinders includes sparking a first cylinder of the one or more cylinders at an estimated time during the power stroke the estimated time based on an overlap between a rich estimated fuel-air equivalence ratio and a high estimated cylinder turbulence, and sparking a second cylinder of the one or more cylinders at the estimated time, after the sparking of the first cylinder. (disclosed in page 9 paragraph 3.  The best time is after the fuel and turbulence is high.  As to the second cylinder all starting systems fire a second cylinder after the first or there is no start)

As to claim 16 Muneyuki discloses the method of claim 9, further comprising activating a starting device in response to detection of a low urgency request for engine restart and wherein an amount of torque delivered by initiating spark at one or more cylinders supplements an amount of torque provided by the starting device. (page 26 paragraph 6 discloses the start assist)


As to claim 18 Muneyuki discloses the method of claim 9, wherein adjusting the timing of spark initiation to the nominal timing includes adjusting the timing to a timing optimized for maximum power generation at the one or more cylinders.  (as disclosed in page 9 paragraph 2 and 3 the timing causes the starting of the engine which is the maximum power)

As to claim 19 Muneyuki discloses an engine, comprising:
a starting device coupled to a crankshaft of the engine (page 26 paragraph 6);
a plurality of cylinders (12), each of the plurality of cylinders including a spark plug (15) and at least one fuel injector (160), wherein a piston position of each of the plurality of cylinders is adjusted based on rotation of the crankshaft; and
a controller (2) configured with executable instructions stored in non-transitory memory which, when executed during an idle-stop mode of the engine, cause the controller to:
assist the starting device to restart the engine by generating torque at one or more cylinders during a power stroke of the one or more cylinders, wherein the torque is generated by initiating spark at the one or more cylinders at a timing based on an estimated fuel-air equivalence ratio and an estimated cylinder turbulence. (as disclosed in page 9 paragraph 2 and 3 the starter assisting the start) and page 9 paragraph 2 the starting during the expansion stroke)



 As to claim 20 Muneyuki discloses the engine of claim 19, wherein the estimated fuel-air equivalence ratio and the estimated cylinder turbulence are based on real-time data collected from sensors of the engine (the applicant does not disclose specifically how this data is used to estimate just that they are included in the estimation.  The prior art uses these sensors during the real-time injection also).

Allowable Subject Matter
Claims 11, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to Idle stop start control is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747              


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747